Title: To Benjamin Franklin from Silas Deane, 7 November 1783
From: Deane, Silas
To: Franklin, Benjamin


          
            Sir,
            London Novr: 7th: 1783
          
          I took the Liberty a few Days since To write You on the subject of certain reports lately propagated to my disadvantage, I hope that the Letter came safe to Your hands, and I have only to add, that I have both before, & since my writing, improved every Opportunity, in my power, To serve the Commerce of Our Country, particularly to have the restraint, on Our West India Trade taken off; but my acquaintance, & influence do not extend, beyond a small private Circle, though what I have said, and wrote on that subject, may possibly have reached farther, I believe it has, and have some reason to hope, that those and some other restraints, will be removed, or moderated, whither they are, or not, I have done my duty, as a private Volunteer, in the service. I have wrote a long Letter to Mr. Barclay, and one to Col Wadsworth, on the subject of my Accts., and hope that what I have said, and the documents which I have Transmitted, will facilitate a settlement for which I am extremely impatient. I propose to send Mr sebor to Paris, if I can have any prospect of closing by that means my Accts. I have the honor To be with much respect Your most Obedt & Very huml: servt.
          
            S Deane
          
          
            P.S. I have taken the Liberty to enclose my Letter To Col Wadsworth to Your Care— My Compliments To Your Grandson Mr W T Franklin.
            
          
         His Excelly. Benja: Franklin Esqr.
          Addressed: His Excelly. / Benjn Franklin Esqr. / Minister Plenipoty. for the United / States of America in France
        